Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 has been considered by the examiner.
Status of Claims
In the documents filed on 09/17/2020: 
Claim(s) 1-7 is/are pending in this application.
Claim(s) 1-7 have been rejected below.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” and “low” in claim 6 and 7 are relative terms which renders the claim indefinite. The term “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that although a few specific examples of “high” and “low” behavior stability are disclosed by applicant in their specification (Instant application ¶[119]) these are not a closed definition and they do not a clear and definite metric by which one of ordinary skill could evaluate other commonly encountered situations .
For the purposes of examination and applying art only, the Examiner has used the few examples specific examples provided by applicant in the specification to determine when art teaches a situation having “high/low behavior stability,” as well as any teaching which compares different situations to gauge how controllable the autonomous vehicle is. That is, if a reference teaches that in a first situation the vehicle is more controllable than the second situation, the first situation would be considered a situation with “high behavior stability” and the second situation would be one with “low behavior stability.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (US 2018/0281817) in view of Garcia (US 2020/0285962).
With respect to claim 1 Ravichandran teaches an automatic driving control system, comprising: 
an automatic driving control device (Ravichandran Fig. 1 element 22 ¶[76-78]) for controlling running of an automatic driving vehicle in an automatic driving mode (Ravichandran Fig. 1 element 22 ¶[76-78]); 
a deceleration operation device (Ravichandran Fig. 1 element 204 ¶[104]) for receiving an operation from an operator while the automatic driving vehicle is running in the automatic driving mode to instruct the automatic driving control device to decelerate or stop the automatic driving vehicle (Ravichandran Fig. 1 element 204 ¶[104]); 
an emergency stop operation device (Ravichandran Fig. 3 element 304 ¶[109]) provided separately from the deceleration operation device to receive an operation by the operator to instruct an emergency stop (Ravichandran Fig. 3 element 304 ¶[109]); 
It is noted that alternatively, either elements 204 and elements 304 could be considered the “deceleration operation device” and the other could be considered the “emergency stop operation device” as they both meet the limitations of both elements. It is also father noted that Ravichandran ¶[19] recognizes that both element 204 (the button) and element 304 (the display with a button) can be implemented together.

Although Ravichandran does recognize needing to stop when an anomaly occurs (Ravichandran ¶[93]), Ravichandran does not teach a transmission device for conducting a transmission for encouraging the operator to operate the emergency stop operation device when an anomaly occurs to the deceleration operation device. That is Ravichandran does not teach prompting the user to be the one who stops the vehicle.
Garcia teaches a transmission device (Garcia Fig. 1 element 40 ¶[57] discloses the output device can be a display) for conducting a transmission for encouraging the operator to operate the emergency stop operation device  when an anomaly occurs (Garcia ¶[17] prompts the user to stop the autonomous agent) to the deceleration operation device (Garcia ¶[3] discloses that the system can work with autonomous vehicles).
Thus as shown above Ravichandran teaches a base invention of an emergency stopping device for an autonomous vehicle and Garcia teaches wherein emergency stopping occurs after a user is prompted to stop the vehicle and the user actively stops the vehicle. These two references are analogous to one another because both are drawn to stopping autonomous vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device taught by Ravichandran to apply the teachings of Garcia because the teaching of wherein emergency stopping occurs after a user is prompted to stop the vehicle and the user actively stops the vehicle taught by Garcia was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an emergency stopping device for an autonomous vehicle taught by Ravichandran to yield the advantage of giving the user the final say in deciding whether or not a stop is necessary and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2 Ravichandran as previously modified teaches an automatic driving control system, wherein the deceleration operation device is a button displayed on a touch panel (Ravichandran Fig. 3 element 304 ¶[109]); and 
the transmission device conducts the transmission for encouraging the operator to operate the emergency stop operation device by displaying a message on the touch panel (Ravichandran Fig. 3 element 304 ¶[109], Garcia Fig. 1 element 40 ¶[17, 57] note: it would be understood to one of ordinary skill in the art that the combination of Ravichandran and Garcia could display the output taught by Garcia on the touch panel taught by Ravichandran).

With respect to claim 3 Ravichandran as previously modified teaches an automatic driving control system, further comprising a control device for effecting control such that the automatic driving vehicle is forcibly stopped for emergency reasons when an anomaly occurs to the automatic driving control device (Ravichandran ¶[93]) or to an automatic driving sensor for outputting measured data to the automatic driving control device (Ravichandran ¶[93]).

With respect to claim 4 Ravichandran as previously modified teaches an automatic driving control system, wherein running control by the automatic driving control device is invalidated and control for an emergency stop is conducted when the emergency stop operation device instructs an emergency stop (Ravichandran Fig. 3 element 304 ¶[109]).

With respect to claim 5 Ravichandran as previously modified teaches an automatic driving control system, wherein the running control by the automatic driving control device is invalidated by shutting down the automatic driving control device or by invalidating a control signal outputted from the automatic driving control device (Ravichandran Fig. 3 element 304 ¶[109] note: the actions by which Ravichandran transitions into a “Stopping” mode reads on “shutting down the automatic driving control device” as the “driving control” is replaced with “braking control”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (US 2018/0281817) in view of Garcia (US 2020/0285962) and further in view of Mays (2018/0052463).
With respect to claim 6 Ravichandran as previously modified does not teach:
a automatic driving control system wherein, when the emergency stop operation device is operated, running control by the automatic driving control device is invalidated after elapse of a first period of time when behavioral stability of the automatic driving vehicle during deceleration is low, and 
the running control by the automatic driving control device is invalidated after elapse of a second period of time that is shorter than the first period of time when the behavioral stability of the automatic driving vehicle during deceleration is high.

Instead Mays is relied upon for the teaching of this feature. As an initial note Mays teaches the concept of evaluating locations based on “a safety rating.” The safety rating taught by Mays is analogous to applicants disclosed “behavioral stability” since the safer an area is the more controllable the vehicle will be.
Mays teaches an automatic driving control system (Mays Fig. 1 element 130 ¶[18]) wherein, when the emergency stop operation device is operated, running control by the automatic driving control device is invalidated after elapse of a first period of time when behavioral stability of the automatic driving vehicle during deceleration is low, and the running control by the automatic driving control device is invalidated after elapse of a second period of time that is shorter than the first period of time when the behavioral stability of the automatic driving vehicle during deceleration is high (Mays Fig. 3 element 330, ¶[16, 36-37, 45]).
To elaborate further, Mays teaches that when an emergency stop situation arises, the system considers whether to make a “dramatic stop” or continuing to maintain momentum and steer to a safe stopping location depending on which it determines to be advantageous (Mays ¶[16]). The determination of when/where to stop is based on the safety rating (behavioral stability) of an area (Mays ¶[36-37]). One of ordinary skill in the art will understand that given a situation where the vehicle was in a location with a low safety rating (low behavioral stability) the vehicle would continue driving and brake later than if it were in an area with a high safety rating (high behavioral stability). This higher time it would take a vehicle to start starts braking due to the location having a low safety rating/behavioral stability vs the shorter time it would take location having a high safety rating/behavioral stability corresponds to the first period of time and the second time periods which shorter than the first period of time in applicant’s claims. This is also consistent with how it is described by applicant in their specification (See instant application Fig. 18 ¶[118-119]) wherein the system continues to check whether or not it is in a area with a high behavioral stability, even if it started in one with a low behavioral stability.
Thus as shown above Ravichandran teaches a base invention of a vehicle with an emergency brake and Mays teaches using a behavioral stability/safety rating to determine when to brake. These two references are analogous to one another because both are drawn to emergency braking of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device taught by Ravichandran to apply the teachings of Mays because the teaching of a behavioral stability/safety rating to determine when to brake taught by Mays was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a vehicle with an emergency brake taught by Ravichandran to yield the advantage of preventing the vehicle from braking in a situation that might be unsafe and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran (US 2018/0281817) in view of Garcia (US 2020/0285962) and further in view of Freedom National (https://freedomgeneral.com/blog/driving-in-the-rain-safety-tips/; Published 9/21/2018).

With respect to claim 7 it is noted that a situation with “low behavioral stability” has been interpreted to be a rainy situation whereas a situation with “high behavioral stability” has been interpreted as non-rainy. This is consistent with applicant’s specification ¶[119] which notes that a situation that is considered a “low behavioral stability” could be one where there is a small friction between the tires and the road surface as when it is raining (and as a corollary, a situation where it is not raining would be a “high behavioral stability” situation).
Although Ravichandran does teach considering rain and weather (Ravichandran ¶[81, 83]), Ravichandran does not explicitly teach 
an automatic driving control system wherein, when the emergency stop operation device is operated, first deceleration is conducted to thereby stop the automatic driving vehicle for emergency reasons when behavioral stability of the automatic driving vehicle during deceleration is low, and 
second deceleration that is sharper than the first deceleration is conducted to thereby stop the automatic driving vehicle for emergency reasons when the behavioral stability of the automatic driving vehicle during deceleration is high.

However this would be an obvious feature to include in Ravichandran. More specifically, the behavior described by applicant here is merely what one of ordinary skill in the art would consider to be standard common sense as to how to control a vehicle when it is raining vs not raining. When it is raining (low behavioral stability) it is well know that you should brake slowly and carefully compared to a situation where it is not raining (high behavioral stability) wherein it is acceptable and sometimes beneficial to brake more sharply. As evidence of this applicant has been provided with Freedom National’s Driving in the Rain Safety Tips which states:
What to Do About Braking
One of the biggest things that causes accidents in the rain is braking. The key to braking in the rain is to give yourself way more time than you need and to do it slowly. Ease your vehicle to a stop by slowly pressing the brake down, or letting gravity and air resistance do the work by taking your foot off the gas. Be sure to leave enough space between your car and another car so that you don’t have to slam on the brakes if they do.
If you are braking and your car begins to slide, the best thing that you can do is to take your foot off the pedal and to steer carefully and gently into the direction of the skid. Don’t slam on the brakes or pull the wheels sharply to the other side in response. Don’t use cruise control when its wet out, because that can make you lose control more easily. You may have heard to pump your brakes instead of slamming on them, but there’s no evidence to suggest that pumping brakes is better for their grip.

Which directly teaches to avoid sharp braking during a rainy situation (low behavioral stability) than you would normally need to during a non-rainy situation (high behavioral stability).


Thus as shown above Ravichandran teaches a base invention of a vehicle with an emergency brake and common knowledge and Freedom National teaches commonly known ways to safely control your vehicle in a rainy situation (low behavioral stability) vs a non-rainy one (high behavioral stability). These two references are analogous to one another because both are drawn to braking a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device taught by Ravichandran to apply the teachings of Freedom National because the teaching of commonly known ways to safely control your vehicle in a rainy situation (low behavioral stability) vs a non-rainy one (high behavioral stability) taught by Freedom National was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a vehicle with an emergency brake taught by Ravichandran to yield the advantage of making the system safer to control in a rainy situation (low behavioral stability situation) and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665